Citation Nr: 0120011	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  98-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) of appeal from a September 1997 rating decision that 
denied the benefits sought on appeal.  


REMAND

Initially, the Board notes that in March 1998 the veteran 
requested a personal hearing at the RO and a hearing was 
scheduled for April 3, 1998.  However, the veteran indicated 
that he wished to postpone this hearing until after an 
attempt had been made to verify his claimed stressors.  The 
record does not reflect that the RO took action on the 
veteran's request and there is no indication that the veteran 
withdrew the request.  To ensure full compliance with due 
process requirements, he must be scheduled for the requested 
hearing.  

The Board also notes that, following its preliminary review 
of the claims file, additional development with respect to 
the merits of the claim for service connection for PTSD is 
warranted.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. App. 
at 98.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

In this case, the veteran has submitted written statements 
that he served in World War II and was assigned to the 29th 
Infantry Division, 116th Infantry Regiment as a rifleman.  
The veteran also indicated that he participated in combat and 
was awarded the Combat Infantryman's Badge (CIB).  However, 
the current record does not confirm these assertions.  

In response to an RO request for information, the National 
Personnel Records Center (NPRC) has advised the RO that it 
had no service department records for the veteran, presumed 
destroyed in a fire at that facility in 1973.  Nevertheless, 
the claims file does contain the report of the veteran's WD 
AGO Form 100 (Separation Qualification Record) dated December 
1945.  This record reflects the following military 
occupational assignments:  Four months in basic training, 18 
months as a baker, and six months as a chief baker.  The 
narrative portion of this form indicates the veteran 
supervised 84 men baking bread for 10,000 men in a mobile 
bakery, and that he kept record of all supplies requisitioned 
and used and made monthly reports.  Furthermore, a WD AGO 
Form 53-55 (Enlisted Record and Report of Separation - 
Honorable Discharge) notes that the veteran's military 
occupational speciality (MOS) was Chief Baker, and list his 
decorations and citations received as:  Good Conduct Medal, 
European African Middle Eastern Theater Ribbon, and World War 
II Victory Ribbon.  That record also indicates that the 
veteran participated in campaigns in Northern France, 
Ardennes, Rhineland, and Central Europe.

The veteran has not been forthcoming with specific 
information regarding his specific information concerning his 
alleged in-service stressful experiences, to include in 
response to RO requests for further information.  However, 
during his May 1997 VA examination, the veteran reported that 
he was trained to be an infantryman, and denied that he had 
ever been a baker in the service.   He again indicated that 
he had been in the 29th Infantry Division, 116th Infantry, and 
that he went was involved in the invasion of France.  He 
reported that on D-Day, June 6, 1944, a number of the friends 
that he went to school with and served in he National Guard 
with him were killed.  He indicated that individuals named 
Ford Dillon and a Captain Burrows were killed on Normandy 
Beach.  He also indicated that his unit was involved in 
fighting at St. Lo, France, about 20 days past D-Day, and 
that he was involved in the Battle of the Bulge at Ardennes 
on December 16, 1944; he indicated that the fight was very 
heavy with a lot of causalities.  He was unable to recall the 
full names of a few other individuals who were killed, but 
reported that had received the Combat Infantryman's Badge.  
The examination culminated in a diagnosis of "Post-traumatic 
stress disorder by history from the veteran."  Thereafter, 
in June 1998, the veteran submitted a statement in which he 
identified at least three other individuals who had been 
killed.  

A request was made of the United States Armed Services Center 
for Research of Unit Records (Unit Record Center) to verify 
the veteran's stressors; however, it appears that only the 
information contained in the veteran's June 1998 letter was 
provided to that office.  In a May 2000 letter, the Unit 
Records Center responded that correspondence failed to 
provide the veteran's unit of assignment during his World War 
II tour of duty and that the unit listed on the veteran's WD 
AGO Form 53-55 was not legible.  That office also indicated 
that deaths of three individuals the veteran identified in 
his June 1998 letter could not be verified because their home 
states had not been provided.  There is no indication that 
the RO provided any follow-up information to the Unit Records 
Center.  

The Board acknowledges that the RO has attempted to verify 
the veteran's reported combat action and in-service stressful 
experiences.  However, in view of the foregoing deficiencies 
in following up on requests for further information, and to 
ensure that the veteran is given every consideration with 
respect to the instant appeal, the Board finds that further 
development with respect to the merits of the claim on appeal 
is warranted.  

The RO should undertake appropriate development to obtain the 
veteran's service personnel records, if available.  
Furthermore, the RO should attempt to obtain any additional 
information from the veteran regarding the alleged combat 
action/in-service stressful events.  Since there is no legal 
requirement that either combat action or the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to statements from former service comrades or others that 
establish his alleged combat service or the occurrence of his 
claimed in-service stressful experiences.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994) .  However, even if the veteran fails to provide 
additional information or evidence, the RO should undertake 
all necessary development to attempt to corroborate the 
claimed combat action and/or specifically claimed events 
independently.  The Board would emphasize, however, that 
requiring corroboration of every detail, including the 
veteran's personal participation [in the claimed event(s)], 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  

In the event that, upon completion of the above requested 
development (and any other development deemed warranted by 
the record), either combat participation (to which a 
purported stressor is related) or specific in-service 
stressful experience ) is corroborated, the veteran should 
undergo further examination for the purposes of determining 
whether the corroborated in-service event(s) is sufficient to 
constitute a stressor underlying a diagnosis of PTSD. 

As a final note, the Board also points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which, among other things, eliminates 
the well-grounded claim requirement, and redefines the 
obligations of VA with respect to the duties to notify and 
assist a claimant.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 (November 9, 2000), or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See also 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The above-requested development appears to be consistent with 
the Act.  However, the fact that the Board has identified 
specific bases for remand in this case does not relieve the 
RO of ensuring compliance with the notification and 
development provisions of the Act.  Therefore, in addition to 
the above-requested development, the RO should also undertake 
any other indicated development and/or notification action 
while the claim is on remand.

In view of the foregoing, this case is hereby REMANDED to the 
RO the following:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the claims file copies of the veteran's 
service personnel records.  Each 
contacted entity, and its response, 
should clearly be reflected in the claims 
file.  If the requested records are 
unavailable, the veteran and his 
representative should be so notified.  

3.  The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed combat service/in-
service stressful events that led to his 
PTSD.  Such information should include 
the dates and locations of the alleged 
events, as well as full names and units 
of the individuals involved.  The veteran 
is advised that this information is 
vitally necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed combat 
service/in-service stressful experiences.  
The veteran should also again be invited 
to submit to the RO any military records 
in his possession, to specifically 
include documentation of his award of the 
Combat Infantryman's Badge, as alleged

4.  Regardless of the veteran's response, 
unless the RO determines that evidence 
sufficient to establish the occurrence of 
the claimed combat action (to which 
alleged stressors are related) or 
specific in-service stressful experiences 
has been received, the RO should prepare 
a letter outlining the in-service 
stressful experiences described by the 
veteran, with his correct unit and 
company identified in the letter, and 
should forward such letter, along with 
appropriate supporting documents, to the 
United States Armed Services Center for 
Research of Unit Records.  That 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged in-
service stressful experiences.  The RO 
should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.

5.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the claims file.  If no combat 
action/claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraph 6, 
below, and proceed with paragraph 7.  

6.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only verified 
combat action (to which a claimed in-
service stressful experience is related) 
or specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete for 
each opinion expressed and conclusion 
reached.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After completion of the foregoing, 
and after undertaking any indicated 
development and/or notification action 
the RO should readjudicate the claim on 
appeal, on the merits, in light of all 
pertinent evidence and legal authority, 
to specifically include that cited to 
herein.  The RO must review these claims 
on the merits, and provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.    

10.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




